DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second opening of the upcomers being located “above” the distribution plate, as now required by instant claims 13-17, must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2, 5, 7-12, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yoneda et al ‘323.
Yoneda et al ‘323 (Figs. 1A, 1B, 7; col. 26, lines 49-64) teach a co-current gas-liquid contacting apparatus having plural distribution plates (A) affixed to the inside of the tubular housing, each of the distribution plates having at least one (four in the embodiment of Figs. 1A,1B,7) cylindrical liquid upcomer (h2, h5, h7, h10) that extends from a first opening in a lower liquid space, through a gas space and through the distribution plate to a second like sized opening in an upper liquid space (see Fig. 1B).  The tubular housing includes a bubble cap (in bottom “collision” plate 50 in Fig. 7) that is disposed below the plurality of distribution plates (A), and inlet and outlet nozzles affixed to the top and bottom of the tubular housing.  Applicant should note that the plural distribution plates of Fig. 7 of the reference each include liquid upcomers (h2, h5, h7, h10), wherein upcomers (h2 and h10) are offset from one another in adjacent distribution plates.  It is also noted that the reference teaches that no liquid upcomers are affixed to a center portion of the plural distribution plates, which would avoid liquid back mixing within the device, as recited by instant claim 18.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 3, 4, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al ‘323.
Yoneda et al ‘323 (Figs. 1A, 1B, 7; col. 26, lines 49-64) substantially discloses applicant’s invention as recited by instant claims 3, 4, and 13-17, except for the tubular housing of the apparatus including five distribution plates, with one liquid upcomer affixed to one of the plates, as recited by instant claims 3 and 4, the second opening of the liquid upcomers being located “above” the upper surface of the distribution plate, as recited by independent claim 13, and thus dependent claims 14-17, and the basic control scheme as recited by instant claim 16.
.
Response to Arguments
8.	Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive.  
With regard to applicant’s argument that the Yoneda et al ‘323 reference is silent to the feature that “wherein there are no liquid upcomers affixed to a center portion of any of the plurality of distribution plates such that liquid back-mixing is avoided”, such is not found to be persuasive.  Specifically, the portions of the reference relied upon by the Examiner in the rejection statements above, clearly illustrate only a gas passage hole (h6) at the center of the distribution plates.  Liquid upcomers (h2, h5, h7, h10) are the only liquid upcomers disclosed in the relied upon embodiment, none of which are located within the center portion of the distribution plate.  Therefore, wherein the reference clearly precludes a liquid upcomer within the center portion of the distribution plate, it 6 (of Fig. 1A); 2) the single hole plate 50 (of Fig. 7); and 3) h4 (of Fig. 17A), which are not persuasive since, 1) central hole h6 (of Fig. 1A) is a gas passage hole, not a liquid upcomer; 2) single hole plate 50 (of Fig. 7) is a “collision plate”, not a distribution plate, and the inclusion of a collision plate is not precluded by applicant’s open claim language (comprising); and 3) h4 (of Fig. 17A) is a feature from an embodiment of the reference that is not relied upon by the Examiner.
With regard to the argument that the upper end of the reference liquid upcomers are not “above” the upper surface of the distribution plates, applicant’s attention is directed to the extensive discussion of this feature within the rejection statement of paragraph 7 above.  Furthermore, it is noted that the only discussion within the instant application pertaining to the structure and placement of the liquid upcomers is found within paragraph [0018] of the instant specification and has to do with the distance that the lower end of the upcomers extend below their connection to the distribution plates, with no mention as to any extension or distance thereof of the upper ends of the upcomers above the distribution plates.
9.	Applicant’s arguments with respect to claims 13-15, and 17 have been considered but are moot because the new ground of rejection of these claims was necessitated by applicant’s amendments to the claims as submitted on January 4, 2021.

Conclusion
10.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.S.B/2-18-21
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776